Name: Commission Regulation (EC) No 1234/96 of 28 June 1996 amending Regulations (EEC) Nos 388/92 and 1727/92, laying down detailed rules for the implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and to the Azores and Madeira respectively and establishing the relevant forecast supply balances, and establishing a forecast balance for the supply to the Canary Islands of cereal products and glucose
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  plant product;  overseas countries and territories
 Date Published: nan

 29 . 6. 96 EN Official Journal of the European Communities No L 161 / 101 COMMISSION REGULATION (EC) No 1234/96 of 28 June 1996 amending Regulations (EEC) Nos 388/92 and 1727/92 , laying down detailed rules for the implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and to the Azores and Madeira respectively and establishing the relevant forecast supply balances, and establishing a forecast balance for the supply to the Canary Islands of cereal products and glucose THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, products to the Azores and Madeira for the 1995/96 marketing year; whereas the forecast supply balance for the 1996/97 marketing year should be established; Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, the forecast balance for the supply to the Canary Islands of cereal products and glucose for the 1996/97 marketing year should be established; Whereas the balances are established on the basis of the justified requirements, as appropriate, for consumption or processing, notified by the competent national authorities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2 (6) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as last amended by Commission Regulation (EC) No 2537/95 (4), and in particular Article 10 thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (5), as last amended by Regulation (EC) No 2537/95 and in particular Article 3 (4) thereof, Article 1 The Annex to Regulation (EEC) No 388/92 is hereby replaced by Annex I hereto. Article 2 The Annex to Regulation (EEC) No 1727/92 is hereby replaced by Annex II hereto. Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , Commission Regulation (EEC) No 388/92 (6), as last amended by Regulation (EC) No 2885/95 Q, esta ­ blishes the forecast balance for the supply of cereal products to the French overseas departments for the first half of 1996; whereas the forecast supply balance for the second half of 1996 should be established; Article 3 The quantities of the forecast supply balance exempt from duties on imports from third countries or eligible for Community aid, in accordance with Article 2 of Regu ­ lation (EEC) No 1601 /92, shall be as set out in Annex III hereto . Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 1727/92 (8), as last amended by Regulation (EC) No 829/96 (9), esta ­ blishes the forecast balance for the supply of cereal (') OJ No L 356, 24. 12 . 1991 , p. 1 . (2) OJ No L 267, 9 . 11 . 1995, p. 1 . (3 OJ No L 173, 27. 6. 1992, p. 1 . O OJ No L 260, 31 . 10 . 1995, p. 10 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. ( 5) OJ No L 173, 27. 6. 1992, p. 13. (6) OJ No L 43, 19. 2. 1992, p. 16 . 0 OJ No L 302, 15. 12. 1995, p. 3 . (8) OJ No L 179, 1 . 7 . 1992, p. 101 . M OJ No L 112, 7. 5. 1996, p. 5. No L 161 / 102 EN Official Journal of the European Communities 29 . 6. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission 29 . 6. 96 EN Official Journal of the European Communities No L 161 /103 ANNEX I 'ANNEX SUPPLY BALANCE FOR CEREALS FOR THE FRENCH OVERSEAS DEPARTMENTS Second half of 1996 (tn tonnesj Cereals originating in third countries (ACP/developing countries or EC) Common wheat Durum wheat Barley Maize Durum wheat meal and groats Malt Guadeloupe 35 000  0 8 000 0 100 Martinique 1 000  0 10 000 1 000 400 French Guiana 100  100 1 000 0 0 RÃ ©union 15 000  15 000 60 000 0 1 500 Total 51 100  15 100 79 000 1 000 2 000 Total quantity 148 200' ANNEX II ANNEX AZORES AND MADEIRA: SUPPLY BALANCE FOR CEREALS FOR THE 1996/97 MARKETING YEAR (in tonnes) Product Common breadmaking wheat Feed wheat Durum wheat Barley Maize Malt Total Azores 34 000  500 41 000 73 000 1 000 149 500 Madeira 20 000  5 000 5 000 30 000 2 200 62 200 Total 54 000  5 500 46 000 103 000 3 200 211 700* No L 161 /104 EN Official Journal of the European Communities 29 . 6. 96 ANNEX III CANARY ISLANDS: SUPPLY BALANCE FOR CEREAL PRODUCTS AND GLUCOSE FOR THE 1996/97 MARKETING YEAR (tn tonnes) CN code Product Quantity 1001 90 (') 1001 10 (') 1003 (') 1004 (') 1005 (') 1103 11 50 1103 13 1103 19 1103 21 to 1103 29 1107 ex 1702 (except products falling within CN codes 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30) Common wheat Durum wheat Barley Oats Maize Durum wheat meal Maize meal Meal of other cereals Pellets Malt Glucose 155 000 0 30 000 2 000 180 000 3 000 3 000 0 0 16 000 1 800 (') In the case of individual products market with an asterisk ("), the quantities fixed may be exceeded by up to a maximum of 25 %, provided that the combined quantity for the products concerned is not exceeded.